Broyles, C. J.
The petition set out a cause of action, and the court did not err in overruling the general demurrer interposed.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

“ 3rd: Petitioner shows that a part of the said property was occupied by one D. Zoslow. This part of the property is a store building known as No. 216 West Broad Street. The defendants represented to plaintiff that the said Zoslow desired to purchase and would purchase that part of the said property on which the said store was located, at and for the sum of $30,000.00, and offered to sell to your petitioner their interest in the said sales ticket executed by Mrs. Donnelly to Mr. Karpf for the sum of $3,000.00 and the refund to them of the money they .had paid Mrs. Donnelly as earnest money, to wit: fifteen hundred ($1500.00) dollars. Your petitioner accepted the said proposition, and on June 14, 1920, the same was reduced to writing, which writing all of the parties signed; and petitioner thereupon paid to the defendants four thousand, five hundred ($4,500.00) dollars, that is three thousand ($3,000.00) dollars, the agreed purchase-price for the sales ticket and fifteen hundred ($1500.00) dollars, the sum the defendants had paid to Mrs. Donnelly at the time of the execution of the sales ticket. This writing expressly provided that if the said Zoslow did not buy the store, the full amount of four thousand, five hundred ($4,500.00) dollars would be refunded to petitioner within^two weeks. A copy of this written agreement is hereto attached as Exhibit * A.’
“4th: Your petitioner shows that the said Zoslow refused to° buy the said store, that more than two weeks have elapsed, and that the said defendants have purchased the said property for themselves from the said Mrs. Donnelly, and they refuse to refund to your petitioner the sum of money paid them by petitioner as aforesaid, although demand has been made upon them for the same. Petitioner alleges that defendants are indebted to him in the sum of four thousand, five hundred ($4,500.00) dollars, as follows: ($1500.00) fifteen hundred dollars earnest money refunded, and three thousand ($3,000.00) dollars purchase-price of sales ticket as described in the third paragraph hereof.
“ Whereupon petitioner prays that he may have judgment against the said defendants in the said sum of four thousand, five hundred ($4,500.00) dollars; and that process may issue requiring the defendants to be and appear at the next term of the City Court of Savannah, Georgia, to answer this complaint.
[Signed] Lawrence & 'Abrahams,
David S. Atkinson,
Petitioner’s Attorneys.”
The contract attached to the petition as an exhibit is as follows:
“ Savannah, Ga., June 14th, 1920.
“ For the consideration of $3,000.00 (three thousand dollars) in cash paid to us by Mr. B. Karpf, we, the undersigned, hereby transfer our rights in a certain sale ticket of property of Mrs. Donnelly lot 9-10 Elbert Ward, purchased from Mrs. Rosa Donnelly on June 5, 1920. If Zoslow does not buy his store, full amount of refund to B. Karpf, $4,500.00 (four thousand five hundred dollars) in two weeks.”
Signed by Morris Kraft, H. Palefsky, Sam Kraft, and B. Karpf.
McIntire, Walsh & Bernstein, for plaintiffs in error.
David S. Atkinson, Lawrence & Abrahams, contra.